                      Case 1:19-cv-05868-NRB Document 19 Filed 04/01/20 Page 1 of 2




                                            THE CITY OF NEW YORK
JAMES E. JOHNSON                           LAW DEPARTMENT                                       LAURA IHEANACHOR
Corporation Counsel                           100 CHURCH STREET                              Assistant Corporation Counsel
                                           NEW YORK, NEW YORK 10007                                 liheanac@law.nyc.gov
                                                                                                    Phone: (212) 356-2368
                                                                                                       Fax: (212) 356-3509

                                                                           April 1, 2020

        BY ECF
        Honorable Naomi Reice Buchwald
        United States District Judge
        Southern District of New York
        500 Pearl Street
        New York, New York 10007
                                             Re:    Allen Bell v. City of New York, et al.
                                                    19 Civ. 5868 (NRB) (BCM)

        Your Honor:

                 I am an Assistant Corporation Counsel in the Special Federal Litigation Division of the
        New York City Law Department, and the attorney assigned to the defense of the above-
        referenced matter. City Defendants write to respectfully request a ninety (90) day stay of this
        litigation, including all scheduled deadlines and discovery, in light of the current pandemic.
        Plaintiff’s counsel consents to this request.

                As the Court is aware, the country is currently grappling with the COVID-19, or
        coronavirus, pandemic. On March 7, 2020, Governor Andrew Cuomo declared that New York is
        in a state of emergency because of the rapidly developing pandemic situation. On March 13,
        2020, Mayor Bill de Blasio followed suit, and declared New York City to be in a state of
        emergency as well. Further, on March 20, 2020, Governor Cuomo signed the “New York State
        On Pause” Executive Order, mandating that all non-essential personnel stay at home. In light of
        pronouncements from government officials, associated policies, expert recommendations, and
        the citywide efforts to curb the further spread of COVID-19, the New York City Law
        Department, has transitioned the majority of its workforce to work from home status.

               Due to the fact that the aforementioned recent developments have caused this Office, as
        well as a significant number of employers in the City of New York, to reduce its in office
        workforce to essential employees only, there has been a disruption in normal business function
        that has affected the undersigned’s ability to defend this matter, including, but not limited to,
        obtaining relevant documents, preparing defendants for deposition, and conducting depositions.
        The logistical challenges of arranging for remote depositions are particularly significant.
        Remote depositions are simply an inadequate substitute for an in-person depositions; courts in
         Case 1:19-cv-05868-NRB Document 19 Filed 04/01/20 Page 2 of 2



this Circuit have repeatedly recognized that “an in-person deposition is also preferable in terms
of ensuring the accuracy of the depositions and interpretations” of testimony, Memory Film
Prods. v. Makara, No. 05 Civ. 3735, 2007 U.S. Dist. LEXIS 34110, at *10 (E.D.N.Y. May 9,
2007), and is not a solution when “testimony is being preserved for trial,” as “it is important to
have counsel present so that the examination most closely approximates that which would occur
in the courtroom.” In re Fosamax Prods. Liab. Litig., 06 MD 1789 (JFK) (JCF), 2009 U.S. Dist.
LEXIS 27209, at *30 (S.D.N.Y. Mar. 4, 2009) (collecting cases); see also Gagasoules v. MBF
Leasing LLC, 08 Civ. 2409 (ADS) (ARL), 2009 U.S. Dist. LEXIS 119001 (E.D.N.Y. Dec. 22,
2009) (finding remote deposition unfeasible given “legitimate concern about viewing the
plaintiffs’ demeanor”); see also Petaway v. Osden, 17 Civ. 0004 (VAB), 2018 U.S. Dist. LEXIS
36484, at *9 (D. Conn. Mar. 5, 2018) (remote deposition insufficient where plaintiff’s credibility
played essential role in the case”).

         Accordingly, this Office respectfully requests that the Court grant a stay of the instant
litigation for ninety (90) days in light of the developing situation surrounding COVID-19. Thank
you for your consideration herein.

                                                            Respectfully submitted,

                                                            Laura Iheanachor /s/
                                                            Laura Iheanachor
                                                            Assistant Corporation Counsel
cc:    All Counsel of Record (ECF)



                                                          Application granted.
                                                          Dated: April 3, 2020




                                                2
